DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al US 2017/0046048.
	Regarding claim 1, Marshall et al discloses a method for configuring an automobile diagnostic function, comprising: obtaining first function configuration information from a server, the first function configuration information comprising an identifier of at least one automobile diagnostic function; determining an automobile diagnostic function group based on the first function configuration information; and granting use permission of the automobile diagnostic function group in an automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 2, Marshall et al discloses wherein the determining an automobile diagnostic function group based on the first function configuration information comprises: determining an automobile diagnostic function corresponding to the identifier of the at least one automobile diagnostic function, and combining the automobile diagnostic function corresponding to the identifier of the at least one automobile diagnostic function into the automobile diagnostic function group. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 3, Marshall et al discloses if there is a second automobile diagnostic function associated with a first automobile diagnostic function in the automobile diagnostic function group, adding the second automobile diagnostic function to the automobile diagnostic function group. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 4, Marshall et al discloses wherein the granting use permission of the automobile diagnostic function group in an automobile diagnostic application program comprises: displaying an icon corresponding to at least one automobile diagnostic function in the automobile diagnostic function group in a main menu of the automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 5, Marshall et al discloses wherein the granting use permission of the automobile diagnostic function group in an automobile diagnostic application program comprises: displaying an icon corresponding to at least one automobile diagnostic function in the automobile diagnostic function group in a shortcut menu. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 6, Marshall et al discloses wherein the displaying an icon corresponding to at least one automobile diagnostic function in the automobile diagnostic function group in a shortcut menu comprises: determining N automobile diagnostic functions in the automobile diagnostic function group according to a preset rule, N being an integer greater than or equal to 1; and displaying icons respectively corresponding to the N automobile diagnostic functions in the shortcut menu. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 7, Marshall et al discloses wherein the determining N automobile diagnostic functions in the automobile diagnostic function group according to a preset rule comprises: determining, based on an order of reading identifiers of automobile diagnostic functions from the first function configuration information, automobile diagnostic functions respectively corresponding to the first N identifiers as the N automobile diagnostic functions. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 8, Marshall et al discloses storing the first function configuration information. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 9, Marshall et al discloses after the storing the first function configuration information, further comprising: obtaining second function configuration information from the server; determining whether the second function configuration information is consistent with the first function configuration information; and if no, updating the automobile diagnostic function group based on the second function configuration information, and granting use permission of an updated automobile diagnostic function group in the automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 10, Marshall et al discloses an apparatus for configuring an automobile diagnostic function, comprising: an obtaining module configured to obtain first function configuration information from a server, the first function configuration information comprising an identifier of at least one automobile diagnostic function; a determining module configured to determine an automobile diagnostic function group based on the first function configuration information; and a configuring module configured to grant use permission of the automobile diagnostic function group in an automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 11, Marshall et al discloses wherein the determining module is specifically configured to: determine an automobile diagnostic function corresponding to the identifier of the at least one automobile diagnostic function, and combine the automobile diagnostic function corresponding to the identifier of the at least one automobile diagnostic function into the automobile diagnostic function group. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 12, Marshall et al discloses wherein the determining module is further configured to: if there is a second automobile diagnostic function associated with a first automobile diagnostic function in the automobile diagnostic function group, add the second automobile diagnostic function to the automobile diagnostic function group. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 13, Marshall et al discloses wherein the configuring module is specifically configured to: display an icon corresponding to at least one automobile diagnostic function in the automobile diagnostic function group in a main menu of the automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 14, Marshall et al discloses wherein the configuring module is specifically configured to: display an icon corresponding to at least one automobile diagnostic function in the automobile diagnostic function group in a shortcut menu. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 15, Marshall et al discloses wherein the configuring module is specifically configured to: determine N automobile diagnostic functions in the automobile diagnostic function group according to a preset rule, N being an integer greater than or equal to 1; and display icons respectively corresponding to the N automobile diagnostic functions in the shortcut menu. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 16, Marshall et al discloses wherein the configuring module is specifically configured to: determine, based on an order of reading identifiers of automobile diagnostic functions from the first function configuration information, automobile diagnostic functions respectively corresponding to the first N identifiers as the N automobile diagnostic functions. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 17, Marshall et al discloses a storage module, the storage module being configured to: store the first function configuration information. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 18, Marshall et al discloses wherein the obtaining module is further configured to obtain second function configuration information from the server; the determining module is further configured to determine whether the second function configuration information is consistent with the first function configuration information; and if no, the determining module is further configured to update the automobile diagnostic function group based on the second function configuration information, and the configuring module is further configured to grant use permission of an updated automobile diagnostic function group in the automobile diagnostic application program. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Regarding claim 19, Marshall et al discloses an automobile diagnostic device, comprising a processor, a memory, and a display screen, the memory being configured to store an instruction; the processor being configured to run the instruction stored in the memory, to obtain first function configuration information from a server, the first function configuration information comprising an identifier of at least one automobile diagnostic function; determine an automobile diagnostic function group based on the first function configuration information; and grant use permission of the automobile diagnostic function group in an automobile diagnostic application program and the display screen being configured to display a running result of the processor. See FIG. 5A-5G, Abstract, paragraphs [0046]-[0056], and claims 1, 3, 4, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747